Case: 1:20-cv-00119-DRC-SKB Doc #: 63 Filed: 07/16/20 Page: 1 of 4 PAGEID #: 291




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JOHN KLOSTERMAN,                                          Case No. 1:20-cv-119

       Plaintiff,
                                                          Cole, J.
               vs.                                        Bowman, M.J.

SEDAMSVILLE COMMUNITY
DEVELOPMENT GROUP, et al.,

       Defendants.
                           REPORT AND RECOMMENDATION
       This civil rights action is now before the Court on Plaintiff's pro se motion for

injunctive relief (Doc. 5) and Defendants’ memorandum contra. (Doc. 26). Plaintiff owns

several properties in the Sedamsville neighborhood of Cincinnati. Since the mid-1990s,

there have been numerous enforcement actions against him by the City for failing to

maintain his properties, including twenty-two misdemeanor criminal cases. Plaintiff asks

the court for a preliminary injunction to prevent the Defendants from pursuing additional

adverse action against him. Plaintiff’s request is not well-taken.

       “A preliminary injunction is an extraordinary remedy designed to preserve the

relative positions of the parties until a trial on the merits can be held.” Tenn. Scrap

Recyclers Ass'n v. Bredesen, 556 F.3d 442, 447 (6th Cir.2009) (emphasis added). An

injunction decree should not be granted routinely. Weinberger v. Romero–Barcelo, 456

U.S. 305, 102 S.Ct. 1798, 72 L.Ed.2d 91 (1982). “The decision to grant or deny a

preliminary injunction is within the sound judicial discretion of the trial court.” Mt. Clemens

v. U.S. Env't Prot. Agency, 917 F.2d 908, 914 (6th Cir.1990) (quoting Tyson Foods, Inc.

v. McReynolds, 865 F.2d 99, 101 (6th Cir.1989)).
Case: 1:20-cv-00119-DRC-SKB Doc #: 63 Filed: 07/16/20 Page: 2 of 4 PAGEID #: 292




       In exercising its discretion with respect to a motion for a preliminary injunction, a

district court must give consideration to four factors: (1) whether the movant has a strong

likelihood of success on the merits; (2) whether the movant would suffer irreparable injury

without the injunction; (3) whether issuance of the injunction would cause substantial

harm to others; and (4) whether the public interest would be served by issuance of the

injunction. Rock & Roll Hall of Fame & Museum, Inc. v. Gentile Prods., 134 F.3d 749, 753

(6th Cir.1998). In the Sixth Circuit, these four factors are to be balanced and are not

prerequisites that must be met. Thus, a district court is not required to make specific

findings concerning each of the four factors used in determining a motion for preliminary

injunction if fewer factors are dispositive of the issue. Donaldson v. United States, 86 F.

App'x 902, 903 (6th Cir.2004).

       Here, Plaintiff has failed to establish the necessary elements for injunctive relief.

The record fails to establish a likelihood of success on the merits. Plaintiff has made no

attempt to support his claims with any factual evidence. Likewise, he has failed to

establish that he will suffer irreparable harm absent injunctive relief. The purpose of a

preliminary injunction is to prevent irreparable injury and to preserve the Court's ability to

render a meaningful decision on the merits (see United Food & Commercial Workers

Union, Local 1099 v. Southwest Ohio Regional Transit Authority, 163 F.3d 341, 348 (6th

Cir.1998). Plaintiff has failed to allege any actual or imminent injury. To demonstrate

irreparable harm, a plaintiff must show “actual and imminent” harm rather than harm that

is speculative or unsubstantiated.” Abney v. Amgen, Inc., 443 F.3d 540, 552 (6th

Cir.2006).




                                              2
Case: 1:20-cv-00119-DRC-SKB Doc #: 63 Filed: 07/16/20 Page: 3 of 4 PAGEID #: 293




      In light of the foregoing and in consideration of the relevant factors, the

undersigned concludes that Plaintiff's motion lacks merit and is not well-taken. It is

therefore RECOMMENDED that Plaintiff's motion (Doc. 5) be DENIED.



                                                    s/Stephanie K. Bowman
                                                    Stephanie K. Bowman
                                                    United States Magistrate Judge




                                          3
Case: 1:20-cv-00119-DRC-SKB Doc #: 63 Filed: 07/16/20 Page: 4 of 4 PAGEID #: 294




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

JOHN KLOSTERMAN,                                      Case No. 1:20-cv-119

      Plaintiff,
                                                      Cole, J.
              vs.                                     Bowman, M.J.

SEDAMSVILLE COMMUNITY
DEVELOPMENT GROUP, et al.,

      Defendants.

                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           4
